Citation Nr: 1224275	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of shell fragment wound of the chest, with left pneumothorax. 

3. Entitlement to a compensable disability rating for service-connected residuals of shell fragment wound to the heart area.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain VA treatment records and afford the Veteran a VA examination.  The action specified in the April 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's residuals of shell fragment wound of the chest, with left pneumothorax does not result in FEV-1 of 56 to 70 percent predicted or FEV-1/FVC of 56 to 70 percent or DLCO(SB) 56-65 percent predicted.  

2.  The Veteran's shell fragment wound to the heart area has not caused or permanently aggravated any disability of the heart itself, to include hypertension.

3.  The Veteran's scar on his left shoulder is tender.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected residuals of a shell fragment wound of the chest, with left pneumothorax have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp 2010); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.97, Diagnostic Code 6843, 4.118, Diagnostic Codes 7800-7805 (2007 & 2011).  

2.  The criteria for a 10 percent disability rating, but no greater, for service connected-residuals of a shell fragment wound to the heart area have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.118, Diagnostic Codes 7800-7805 (2007 &2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Residuals of Shell Fragment Wound to the Chest with Left Chest Pneumothorax

The Veteran is seeking entitlement to an increased rating for his service-connected residual of shell fragment wounds (hereafter SFW) to the chest with left pneumothorax. 

The record reflects that the Veteran's service-connected residual SFW to the chest was rated 20 percent disabling under the criteria of Diagnostic Code 6818, which provided a 20 percent rating evaluating residuals of injuries to the pleural cavity that resulted in a moderate impairment.  However, in 1996, the criteria for rating pulmonary diseases generally were rewritten and updated and, as a part of this process, Diagnostic Code 6818 was eliminated.  See 61 Fed. Reg. 46728 (1996).  

The current increased rating claim was initiated by an informal claim submitted by the Veteran in February 2006 and, thus, the amended criteria for rating pulmonary diseases should have been applied to the Veteran's claim. 

In this regard, the Board finds that the Veteran's disability is most appropriately rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843, which pertains to traumatic chest wall defects.  

Under Diagnostic Code 6843, traumatic chest wall defects, including pneumothorax, hernia, etc., are evaluated under the General Rating Formula for Restrictive Lung Disease and require the use of pulmonary function testing (PFTs).  However, Note (3) states that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20 percent disabling. 

The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) provides for a 100 percent rating for findings that show Forced Expiratory Volume (FEV-1) less than 40 percent of predicted value; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the need for outpatient oxygen therapy.  38 C.F.R. § 4.97 (2011).  

A 60 percent rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 30 percent rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  Id.

A 10 percent rating contemplated FEV-1 of 71- to 80- percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80-percent predicted.  Id.

Post-bronchodilator studies are required when pulmonary function testing (PFT) are conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R.  § 4.96. 

The Veteran was afforded a VA examination in June 2006.  At that time, he reported a subjective sensation of sometimes not being able to completely catch his breath.  He did not have cough, sputum, hemoptysis, or anorexia.  He denied orthopnea or paroxysmal nocturnal dyspnea, as well as dsypnea at rest or on exertion.  He could climb a flight of stairs.  He was not asthmatic, and was not taking any medication or oxygen supplementation for a pulmonary condition.  The Veteran denied experiencing any incapacitation as a result of his subjective sensation of sometimes being unable to take a deep breath.  

The examiner reported that a pulmonary function test performed in May 2006 showed mild restrictive defect with normal diffusion capacity.  

As part of the April 2011 remand, the Board attempted to obtain the detailed results of these tests, but they were unavailable.  A chest x-ray was normal except for the presence of some shell fragments within the soft tissue.  The examiner opined that the mild restricted defect was due mainly to the Veteran's obesity and not to any restriction of the chest wall due to shell fragment wound injuries and left hemothorax residuals, which had long since resolved, providing evidence against this claim.  

In September 2009, the Veteran was afforded another VA examination.  The Veteran had a small, well-healed scar where the chest tube was placed.  He complained of a cough with sputum production, mostly in the morning, but no hemoptysis.  He felt short of breath, especially with exercise, and had exertional dyspnea.  He was not asthmatic and did not have chronic obstructive pulmonary disease.  He was not taking bronchodialators or oxygen.  There was no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, kyphoscoliosis, or pectus excavatum.  

A pulmonary function test was performed in September 2009.  The examiner reported that FEV-1 was 89 percent predicted.  The FEV-1/FVC result is partially obscured in the examination report, but appears to be greater than 100 percent.  

On examination, the Veteran's lungs were clear, with good expansion, breath sound, and air entry, providing more evidence against this claim.  

VA treatment records show no evidence of any diagnosed lung disability due to the Veteran's SFW.  

Based on the above evidence, the Board finds that entitlement to a disability rating in excess of 20 percent is not warranted.  While the results of pulmonary function tests are unavailable from 2006, the results from September 2009 do not show a FEV-1 of 56-70 percent predicted, a FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted, which is what would be required for at least a 30 percent disability rating under the General Rating Formula for Restrictive Lung Disease, providing evidence against this claim.  The Veteran has not suggested that his condition improved between 2006 and 2009 and that the 2006 pulmonary function test results would be worse than those in 2009 (and nothing in the record suggest it was).  

Furthermore, the Board notes that the June 2006 VA examiner attributed the Veteran's mild restricted ventilatory defect to his non-service connected obesity and opined that there was no residual disability from the left pneumothorax due to SFW in service, providing more evidence against this claim. 

Accordingly, the Board finds that a higher disability rating under a diagnostic code for rating disabilities of the lungs and pleura, including Diagnostic Code 6843, is not warranted.

The Board has also considered whether the Veteran may be assigned a separate rating based on the scar on his chest area where the chest tube was inserted.  However, the evidence shows this scar is well-healed and superficial, with no evidence that it is deep, unstable, causes limited motion, or is tender/painful on examination.  See June 2006 and September 2009 VA examination reports; see also VA outpatient treatment records dated from 1999 to 2011.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that a separate compensable evaluation is warranted for scars associated with service-connected residuals of SFW to the chest with left pneumothorax.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007 & 2010).


Shell Fragment Wound to the Heart Area

The Veteran is also seeking a compensable disability rating for SFW in the heart area.  While it appears that the non-compensable disability rating was assigned under Diagnostic Code 7805, which rates scar, the Veteran's concern on appeal is with a disability of the heart itself.  See Hearing Transcript (January 26, 2011).  Some of the shell fragments are still in his chest, and he believes that this has caused a heart disability that includes hypertension and arrhythmias.  

VA treatment records include a March 2004 EKG which showed evidence of sinus bradycardia.  VA treatment records also document complaints of irregular heartbeats, palpitations, and atypical chest pain.  A Holter monitor study in February 2006 showed premature ventricular contractions and premature atrial contractions.  

The Veteran was afforded a VA examination in June 2006.  At that time, the examiner noted that the Veteran's premature ventricular contractions and premature atrial contractions were not likely related to SFW to the chest.  He noted that the Veteran described an occasional irregular heartbeat, but that if a shell fragment was aggravating the heart, the examiner would expect the Veteran to have "runs of ventricular arrhythmias."  However, the examiner did note that a CT scan and electrophysiologic testing would be needed to definitely rule out that the shell fragments are causing arrhythmias.  Regardless, the examiner felt that the condition would not be disabling as the Veteran was being treated for hypertension with two medications which would suppress his arrhythmias.  

To insure the accuracy of the above, the Veteran was afforded another VA examination in June 2011.  At that time, the Veteran described palpitations (feels like his heart is skipping, not regular).  He described pain accompanying the palpitations, but not with exertion.  He did report dyspnea with exertion.  The Veteran's heart was normal on physical examination, providing evidence against this claim.  The examiner reviewed the results of a March 2011 cardiac stress test and noted that those results are normal, providing evidence against this claim.  A July 2010 chest x-ray showed a normal heart and lungs, providing more evidence against this claim.

The examiner concluded:

There are no cardiac residual conditions or disabilities that are related to the Veteran's service connected residual SFW to the heart.  It is appreciated that the Veteran would feel very anxious about having a piece of metal in his heart no matter what size and that he would worry about possible deleterious effects [a sentiment the Board completely concurs with].  At this time, however, there is no objective evidence of any heart condition at all and specifically none due to the shrapnel.

The examiner further concluded that the Veteran's hypertension is unrelated to his SFW to the heart, noting that there is no objective evidence of any residual SFW to the heart and that there is no medical literature to support the Veteran's claim that his SFW caused his hypertension.  The examiner noted that in most cases of hypertension, the cause is not known, but that risk factors include obesity, smoking, poor diet, and lack of exercise.

Based on the above, the Board finds no medical evidence that the Veteran has a current cardiovascular disability, to include hypertension, due to his service connected residuals of SFW to the heart area and significant evidence against such a finding.  While the Board can certainly understand the Veteran's concern that having foreign bodies so close to a vital organ could cause disability, which is why the case was remanded for additional development, the preponderance of the evidence shows that any remaining shell fragments in the Veteran's chest are fortunately benign and have not caused any disability of the heart.  Furthermore, both the June 2006 and June 2011 VA examiners have concluded that the Veteran's hypertension is unrelated to his SFWs, providing highly probative evidence against the Veteran's claim. 

Again, the Board acknowledges the Veteran's understandable anxiety concerning the presence of shell fragments in his chest and his sincere, albeit unsubstantiated belief that his SFW have caused a cardiovascular disability.  However, the Veteran has not demonstrated that he has any knowledge or training in diagnosing or determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the question of whether the Veteran currently has a heart disability or hypertension due to his SFW in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his hypertension and his attempt to diagnose himself with a heart disability are not competent evidence and are entitled to low probative weight.

For the above reasons, the Veteran cannot be assigned a compensable disability rating for his residuals of SFW to the heart area based on a disability of the heart.  

However, the Veteran will consider whether the Veteran can be assigned a compensable disability rating for residuals of SFW to the heart area on another basis.

There is no evidence that the Veteran's SFW caused any muscle injury, so the diagnostic codes for rating injuries to muscles are not for application.  However, the Veteran's SFW have resulted in scars.  

As an initial matter, the Board notes that diagnostic codes for rating skin disabilities were revised during the course of the Veteran's appeal, in October 2008.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).

Under the rating criteria in effect prior to October 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007). 

Diagnostic Code 7802 provides that superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2007).

After October 2008, under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011). 

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

At the Veteran's June 2006 examination, the examiner noted a number of scars associated with the Veteran's SFW.  The scars associated with the Veteran's hernia have been addressed in the April 2011 Board decision.  The only other scar noted by the June 2006 VA examiner is a 0.5 by 1 cm triangular scar on the superior sternal area that flattened, stretched out, and barely visible.  The scar was non-hypertrophic, non-hyperpigmented, non-adherent, and non-tender.  The scar was superficial, but there was an absence of subcutaneous fat approximately 1 cm in diameter that was not disabling.  There was no evidence of inflammation, edema, or keloid formation.  There was no limitation of motion of the chest wall or other limitation of function caused by the scar.  

At the September 2009 VA examination, the examiner noted that the Veteran has a superficial shrapnel wound on the anterior portion of the left shoulder just below the clavicular joint, approximately 6cm by 1cm.  The scar is thin and not adherent to the subcutaneous fat or muscle.  It was slightly tender to touch.  There was no inflammation or keloid formation.  The Veteran also reported painful range of motion of his shoulder and his range of motion was observed to be limited, although it is not clear from the record that this is caused by the scar.  The examiner also noted a pneumothorax scar on the left chest about 2cm in dimension, which is well-healed with no keloid formation, and which the Board discussed above.  

Based on the above evidence, and giving the Veteran the benefit of the doubt, the Board finds that entitlement to a 10 percent disability rating for scars that are painful can be granted Diagnostic Code 7804 for the Veteran's scar on his left shoulder.  As there is no evidence that the scar is deep or non linear and exceeds an area of at least 12 square inches (77 sq. cm.) or that the Veteran has additional painful or unstable scars, a disability rating in excess of 10 percent is not warranted.

Finally, the Board has considered whether the Veteran could be afforded a separate disability rating for a disability of the shoulder; however, the Board notes that the Veteran was previously denied entitlement to service connection for a left shoulder disability and has not attempted to reopen such a claim.  

In conclusion, the Veteran's service connected residuals of SFW to the heart area is increased from 0 to 10 percent, but no greater, based on evidence of a tender shrapnel scar on his left shoulder noted at the September 2009 VA examination.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

The Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Here, however, as it does not appear that the Veteran has ever claimed that he is unable to work because of his service connected disabilities, the issue of TDIU does not need to be further discussed.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board also notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Veterans Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2006, prior to the initial unfavorable RO decision.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the January 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in June 2006, September 2009, and June 2011.  These examinations were based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his or her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a disability rating in excess of 20 percent for service connected residuals of a shell fragment wound of the chest with left pneumothorax is denied.

Entitlement to a disability rating of 10 percent, but no greater, for service connected residuals of a shell fragment wound to the heart area is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


